FILED

DECEMBER 14, 2021
In the Office of the Clerk of Court
WA State Court of Appeals, Division III

IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

DIVISION THREE
H. FREDRICK PETERSON, ) No. 37802-1-III
Appellant,
v. UNPUBLISHED OPINION
MARK H. REITER and CHRIS A.
REITER, husband and wife, )
Respondents.

LAWRENCE-BERREY, J. — Fredrick Peterson appeals the trial court’s summary
judgment ruling that interpreted the word “Grantee” in a deed to include the original
grantee’s successors. This interpretation permitted the Reiters, the original grantee’s
successors, to rebuild their house on the deeded property.

We interpret the word “Grantee” not in isolation, but in the context of the entire
deed to determine the intent of the original parties. The deed reflects multiple purposes
the parties sought to achieve. These purposes are frustrated if “Grantee” does not include
the original grantee’s successors. We conclude that the entirety of the agreement clearly

demonstrates that the original parties to the deed intended “Grantee” to include the
No. 37802-1-II
Peterson v. Reiter
original grantee’s successors. We affirm the trial court.
FACTS

Fredrick Peterson is an experienced and well-established real estate developer in
the Yakima Valley. In 1982, Mr. Peterson—through his company Crescent Properties,
Inc.—obtained title via foreclosure auction to approximately 120 acres of property in the
Yakima Valley. He intended (and still intends) to develop the property into a wine-
themed development featuring a winery, commercial, recreational, and retail areas, a
resort, and residential options.

In 1986, local businessman Eldon Graves sought to purchase a house at 15 Hardy
Road, which was situated on a portion of Mr. Peterson’s property. The 7.69 acre parcel
was entirely surrounded by Mr. Peterson’s property. Mr. Peterson and Mr. Graves
negotiated the sale for months and settled on a final price of $200,000. The deed! reads,
in pertinent part:

The Grantor, H. Fredrick Peterson . . . conveys to Eldon Graves
[15 Hardy Road]

TOGETHER WITH 30-foot nonexclusive easement for ingress and
egress .... Grantor and Grantee shall share equally the cost of
maintaining such easement.

 

 

! ‘We attach the deed as an appendix to this opinion.

2
No. 37802-1-HI
Peterson vy. Reiter

SUBJECT TO present and future assessments due by way of
inclusion of the property with the boundaries of Yakima County
Road Improvement District No. 69. Grantee agrees to cooperate
with and support Grantor in the prosecution of [a lawsuit brought by
Grantor, which] challenges the validity of the assessments .. . .

SUBJECT TO use restrictions:'?! Grantor hereby reserves all
future development rights for any “above-grade improvements”
on the subject property, provided this restriction shall not
preclude the Grantee from improving the property with one or
more of the following type improvements, to-wit: landscaping; a
three-car garage; residential-type swimming pool, either outdoor or
enclosed within a compatible structure with pool decking and a bath
house; and/or the repair or replacement of existing improvements
in the event of damage or destruction of the same; and a fence
which is mutually agreed upon by the Grantor and Grantee and is of
a type architecturally consistent with other of Grantor’s property
development within the general geographic area.

THIS RESERVATION OF RIGHTS"! shall be the property of
Grantor, retained by Grantor for the benefits of Grantor’s heirs
and/or assigns and shall constitute a property right transferrable, in
whole or part, only by document of conveyance executed by Grantor,
or Grantor’s successors or assigns. By virtue of the reservation of
development rights by Grantor, Grantee understands that the
property subject to this Deed may not be subdivided or improved
contrary to the terms of this restriction, unless Grantor conveys, in
whole or part, such development rights to Grantee or Grantee’s
assigns, by appropriate document of conveyance.

 

? We refer to this paragraph as the “use restrictions” paragraph.

3 We refer to this paragraph as the “reservation of rights” paragraph.

3
No. 37802-1-HI
Peterson vy. Reiter

SUBJECT TO Grantor’s retained right to maintain landscaping on
the subject property.
SUBJECT TO DEVELOPMENT OF ADJOINING PROPERTY:
Grantor contemplates the possible development of adjoining property
with a winery and resort condominium complex. Grantee
acknowledges the value of such development to the subject property
and agrees to cooperate and support all applications, hearings and
proceedings with respect to the development of the property.
Specifically, it is anticipated that the development will require an
application for planned unit development and not register any
objection to such development application.

Clerk’s Papers (CP) at 108-09 (emphasis added).

In 1997, Mr. Graves refinanced the property. The refinancing loan was for
$368,000, secured by a deed of trust. The loan and security were subsequently assigned
to The First National Bank of Chicago.

In 1998, Mr. Graves defaulted on the loan. The property was reconveyed to the
bank. Mark and Chris Reiter purchased the property from the bank in November 1999 for
$270,000. In 2007, they bought a nearby parcel—11 Hardy Road. Over several years, the
Reiters spent more than $100,000 remodeling and upgrading their home, which included
building a three-car garage.

In March 2017, the Reiters’ home was completely destroyed by a fire. The home

was insured and the Reiters received insurance proceeds. They began rebuilding,

utilizing the original footprint and design. They asked Mr. Peterson for copies of his

4
No. 37802-1-HI
Peterson vy. Reiter

county-approved plans showing his proposed structures for the surrounding areas.
Throughout the years, Mr. Peterson had acquired adjoining property and his original
120 acres had expanded to 317 acres.

In July 2017, Mr. Peterson’s representative met with Mr. Reiter and discussed the
reservation of rights in the deed and Mr. Peterson’s proposed purchase of the Reiters’ two
properties on Hardy Road. The following month, Mr. Peterson spoke with Mr. Reiter
personally about the reservation of rights and again offered to purchase the two
properties. He sent a letter the following day, which read in part:

Thank you for taking the time and meeting with Kim and I yesterday. We

believe the purchase offer we made reflected a fair price for your two

properties."

One item in our conversation, which I did not understand, was your

comment that the restrictions, in the original Deed (attached), “do not

impact the marketability” of your property. I don’t agree with your

observations with respect to “marketability” because the reservation of all

future development rights for any “above-grade improvements” was clearly

retained in a covenant which runs with the land.

By way of background, the deed restriction was specifically negotiated with

Eldon Graves prior to preparation of the deed and closing of the property

sale. The document is clear with respect to my future development plans

and the potential conflict the home and other improvements would create in
executing those plans. Accordingly, we negotiated the specific use

 

+ The record does not reflect what Mr. Peterson offered the Reiters for the two
properties. But in his complaint, he alleged that the value of 15 Hardy Road without the
house was $69,200.
No. 37802-1-HI
Peterson vy. Reiter

restrictions with limited above-grade rights granted only to the “Grantee”—
Eldon Graves... .
CP at 173.

In 2019, Mr. Peterson learned that the Reiters had applied for and received a
building permit from Yakima County for a single-family residence at 15 Hardy Road.
Mr. Peterson’s counsel sent the Reiters a letter, reiterating Mr. Peterson’s prior position
and threatening suit if they continued to rebuild. The Reiters’ general contractor
responded by saying he was advised by the Reiters’ insurance company and legal counsel
to continue rebuilding the home.

Trial court proceedings

Mr. Peterson filed suit in Yakima County Superior Court seeking a declaratory
judgment that the Reiters could not construct a single-family residential structure on the
property and seeking attorney fees. The Reiters filed an answer and sought an order
declaring that they could rebuild their house and for an award of attorney fees.

Mr. Peterson eventually moved for summary judgment. He argued the use
restrictions paragraph allowed only Mr. Graves, not his successors, to repair or replace
the destroyed house. He attached a lengthy declaration in support of his motion, which
detailed many of the facts above. The declaration included purported discussions he had

with Mr. Graves prior to the sale of the property:
No. 37802-1-HI
Peterson vy. Reiter

I disclosed to . .. Graves my plans for the development of the properties

and advised that I would not sell the property without a full reservation of

all above-grade development rights. At first, Graves rejected any

limitations or reservations on the development rights for the property.

Negotiations were at an impasse. We subsequently negotiated a significant

price reduction of $50,000 for the property in exchange for my reservation

of all “above-grade development rights.” The final purchase price for the

property was reduced to Two Hundred Thousand Dollars ($200,000). This

was well below the fair market value of the property. The price reduction
reflected the retention of above-grade development rights. Graves stated

his only interest was to live in the house during his lifetime.

CP at 85-86.

The Reiters filed a cross-motion for summary judgment. They argued that
“Grantee” included the grantee’s successor and that Mr. Peterson’s interpretation
constituted an unreasonable restraint on alienation. They also argued Mr. Peterson’s
purported discussion with Mr. Graves—who died years earlier—should be struck because
it was inadmissible under RCW 5.60.030, the dead man’s statute.

The trial court heard oral argument. After argument, the court orally denied Mr.
Peterson’s summary judgment motion and granted the Reiters’ summary judgment
motion.

The trial court did not explicitly rule on the Reiters’ motion to strike. It later

entered its summary judgment order that set forth the pleadings it considered, which

included Mr. Peterson’s declaration, without exception.
No. 37802-1-II
Peterson v. Reiter

Mr. Peterson timely appealed. The Reiters did not cross-appeal the trial court’s
failure to strike portions of Mr. Peterson’s declaration.

Motion to strike filed in appellate court

The Reiters filed a motion to strike those portions of Mr. Peterson’s declaration
that contained his purported discussions with Mr. Graves. The Reiters argued that
RAP 9.13 permits them to object to the trial court’s failure to exclude those discussions
from the record. In response, Mr. Peterson argued that the motion to strike was not
appropriate in the context of a summary judgment appeal.

The motion was argued to a court commissioner. The commissioner, mindful that
this court must review the summary judgment record de novo, referred the motion to this
panel.

ANALYSIS

We review summary judgment decisions de novo. Strauss v. Premera Blue Cross,
194 Wn.2d 296, 300, 449 P.3d 640 (2019). Summary judgment is appropriate where the
pleadings, admissions on file, and affidavits, if any, show that there is no genuine issue as
to any material fact and that the moving party is entitled to a judgment as a matter of law.

CR 56(c).
No. 37802-1-III
Peterson v. Reiter

The dispositive issue in this appeal is whether the term “Grantee” in the
reservation clause extends to Mr. Graves’s successors—the Reiters.

Interpretation of deed

When interpreting a deed, we aim to give effect to and enforce the intent of
the original parties. Kershaw Sunnyside Ranches, Inc. v. Yakima Interurban Lines
Assn, 156 Wn.2d 253, 262, 126 P.3d 16 (2006). The intent of the original parties
is determined from the deed as a whole. Sunnyside Valley Irrig. Dist. v. Dickie,
149 Wn.2d 873, 880, 73 P.3d 369 (2003). In Newport Yacht Basin Ass’n of
Condominium Owners v. Supreme Northwest, Inc., 168 Wn. App. 56, 64-65, 277
P.3d 18 (2012) (footnote omitted) (quoting Tacoma Mill Co. v. Northern Pacific
Railway Co., 89 Wash. 187, 201, 154 P. 173 (1916)), we emphasized that the best
evidence of the parties’ intent is the deed itself:

[ ]“[I]f the intention of the parties may be clearly and certainly determined

from the language they employ, recourse will not be had to extrinsic

evidence for the purpose of ascertaining their intention.”[ ] This rule is a

practical consequence of the permanent nature of real property—unlike a

contract for personal services or a sale of goods, the legal effect of a deed

will outlast the lifetimes of both grantor and grantee, ensuring that evidence

of the circumstances surrounding the transfer will become both increasingly

unreliable and increasingly unobtainable with the passage of time.

Accordingly, the language of the written instrument is the best evidence of
the intent of the original parties to a deed.
No. 37802-1-II
Peterson v. Reiter

We construe deeds using the same rules of construction that apply to contracts.
Pelly vy. Panasyuk, 2 Wn. App. 2d 848, 864, 413 P.3d 619 (2018). Washington courts
follow the objective manifestation theory of contracts. Hearst Commc’ns, Inc. v. Seattle
Times Co., 154 Wn.2d 493, 503, 115 P.3d 262 (2005). This approach requires us to focus
on the “intention corresponding to the reasonable meaning of the words used” giving
those words their “ordinary, usual, and popular meaning unless the entirety of the
agreement clearly demonstrates a contrary intent.” Jd. at 503-04.

The parties dispute the meaning of the term “Grantee” in the use restrictions
paragraph. Mr. Peterson argues it means only Mr. Graves, the original grantee in the
transaction. The Reiters argue it means Mr. Graves and his successors. The term is not
defined in the deed. Courts may look to the dictionary definition to determine the
ordinary meaning of an undefined term. Quinault Indian Nation v. Imperium Terminal
Servs., LLC, 187 Wn.2d 460, 477, 387 P.3d 670 (2017).

“Grantee” is defined as “one to whom a grant is made.” WEBSTER’S THIRD NEW
INTERNATIONAL DICTIONARY 989 (1993). The legal definition is similar: “[o]ne to whom
property is conveyed.” BLACK’s LAW DICTIONARY 845 (11th ed. 2019). If we were to
focus on only one word in the deed, Mr. Peterson’s interpretation would prevail: Mr.

Graves is the “one to whom” Mr. Peterson’s grant was made. But we do not focus on one

10
No. 37802-1-II

Peterson v. Reiter

word when interpreting deeds. We look at the deed as a whole. Sunnyside Valley, 149
Wn.2d at 880.

In his reply brief, Mr. Peterson agrees that the term “Grantee” must be given a
consistent meaning throughout the deed. If “Grantee” means only Mr. Graves throughout
the deed, this would frustrate the purpose of multiple provisions in the deed. For
example, it would require Mr. Peterson and Mr. Graves to share the cost of maintaining
the 30-foot access easement, but would not require Mr. Graves’s successors to share the
cost. It would require Mr. Graves to cooperate and support Mr. Peterson in his lawsuit
against Yakima County, but would not require Mr. Graves’s successors to do so. It would
require Mr. Graves to cooperate and support Mr. Peterson’s winery and resort
development applications, but would not require Mr. Graves’s successors to do so.

It is evident from the deed that Mr. Peterson’s purpose was to ensure that 15 Hardy
Road did not detract from the value of his future winery and resort. He did this by
reserving the right to disapprove the fence surrounding the property if it was not
architecturally consistent with his development and also by retaining the right to maintain
landscaping on the property. This purpose would be frustrated if Mr. Graves’s successors
could not repair the existing house, resulting in a dilapidated structure next to an upscale

winery and resort.

11
No. 37802-1-II
Peterson v. Reiter

It also is evident from the deed that Mr. Peterson conveyed the right to make
residential-type improvements to the property, but reserved to himself the right to develop
the property. Specifically, in the use restrictions paragraph, he allowed landscaping, a
three-car garage, and a residential-type swimming pool with decking and a bath house.
But in the reservation of rights paragraph that followed, he prohibited subdividing,
improving, or developing the property contrary to the listed residential-type
improvements. To enforce this prohibition, he required “Grantee or Grantee’s assigns” to
obtain from him an appropriate document of conveyance if they sought to develop the
property. CP at 109.

Mr. Peterson’s strongest argument that “Grantee” means Mr. Graves only is that
the term “assigns” is used in the deed once, in the reservation of rights paragraph. CP at
109. He argues that because the parties included the term “assigns” once in the deed, they
purposefully omitted that and similar terms elsewhere. This singular argument does not
persuade us to adopt an interpretation that frustrates multiple purposes of the deed. We
conclude that the entirety of the deed clearly demonstrates that Mr. Peterson and Mr.
Graves intended “Grantee,” as used throughout the deed, to include Mr. Graves’s

SUCCESSOTS.

12
No. 37802-1-II
Peterson v. Reiter

Personal covenants

Mr. Peterson next argues that the use restriction paragraph contains a personal
covenant rather than one that runs with the land because it does not include the words
“heirs and assigns” following “Grantee.” He cites two cases to support this contention:
Ellensburg Lodge No. 20, .0.0.F. v. Collins, 68 Wash. 94, 122 P. 602 (1912) and Feider
v. Feider, 40 Wn. App. 589, 699 P.2d 801 (1985).

In Ellensburg Lodge, adjoining property owners entered into a party wall
agreement that provided for future cost sharing of a common wall between them. 68
Wash. at 95. The agreement named the original parties and did not state it was binding on
successors or assigns. /d. at 97. The property owners sold their land and a dispute arose
between subsequent owners. The court explained that a personal covenant is made when

eee

there are no words indicating that the right to receive payment shall pass to his

eee

assigns’” whereas a covenant runs with the land when “‘the language used is between the
parties and their assigns.’” /d. (quoting Hoffman v. Dickson, 47 Wash. 431, 92 P. 272
(1907)). However, the court held that the obligations of the party wall had passed

through successor deeds that expressly incorporated the party wall agreement,

notwithstanding the fact that the agreement did not expressly mention assigns. /d. at 98.

13
No. 37802-1-II
Peterson v. Reiter

In Feider, two brothers entered into an agreement that constituted a right of first
refusal. 40 Wn. App. at 590. The agreement was not recorded until one of the brothers
died and the other brother had sold his property to a third party. /d. at 591. The deceased
brother’s heirs filed suit, seeking specific performance or damages for breach. Id. The
trial court dismissed the action on summary judgment, finding the right of first refusal did
not run with the land and was thus a personal contract. /d. at 592. The heirs appealed.

This court affirmed, holding that the right of first refusal was not an interest in
land and was presumed effective only for a reasonable time. /d. Accordingly, the right of
first refusal was not enforceable by the deceased brother’s heirs and summary judgment
was properly granted against them. /d. at 590-92.

These cases are not particularly helpful to Mr. Peterson. Both concern written
contracts independent from any conveyance of real property. Other than addressing
issues of personal versus real covenants, the cases do little to support Mr. Peterson’s
position because they are factually dissimilar in significant ways. Notably, they do not
analyze which rights and restrictions are conveyed in a deed. Ellensburg Lodge is—if
anything—more helpful to the Reiters because the court found the party wall agreement

(which did not mention assigns) passed to assigns through a successor deed that

14
No. 37802-1-III

Peterson v. Reiter

referenced the agreement. And Feider involves a right to first refusal, which is a personal
covenant not at issue here.

Document of conveyance

Mr. Peterson next argues that the reservation of rights paragraph requires the
Reiters to obtain from him a document of conveyance if they want to rebuild their house.
We disagree.

As explained earlier, the reservation of rights paragraph requires Mr. Graves or his
assigns to obtain from Mr. Peterson an appropriate document of conveyance before
subdividing or improving the property contrary to the use restrictions paragraph. Here,
the Reiters sought only to rebuild their house, an improvement that existed in 1987,
something allowed in the use restrictions paragraph. Because the Reiters did not seek to
improve the property contrary to the use restriction paragraph, they did not need to obtain
an appropriate document of conveyance from Mr. Peterson.

Extrinsic evidence

Mr. Peterson contends that extrinsic evidence should not have been considered
because there was no ambiguity in the deed. The Reiters argue that Mr. Peterson himself
offered extrinsic evidence that contradicts his position, and extrinsic evidence may be

used to help ascertain the meaning of the deed. We need not address Mr. Peterson’s

15
No. 37802-1-II

Peterson v. Reiter

contention because extrinsic evidence plays no role in our decision to affirm the trial
court’s ruling. We nevertheless explain why we have discounted portions of Mr.
Peterson’s declaration that involve his discussions with Mr. Graves.

“Extrinsic evidence is to be used to illuminate what was written, not what was
intended to be written.” Hollis v. Garwall, Inc., 137 Wn.2d 683, 697, 974 P.2d 836
(1999). It may not be used to redraft, contradict, or modify the language nor is it
admissible to show a party’s subjective, unilateral intent. /d. at 696-97; Pelly, 2 Wn. App.
2d at 866.

In his declaration, Mr. Peterson asserted that he would not sell to Mr. Graves
without a full reservation of all above-grade development rights and that he successfully
reserved all above-grade development rights. This is inconsistent with the deed. The
deed reflects that Mr. Peterson’s reservation of above-grade development rights was
limited. It permitted residential-type improvements and allowed the repair and
replacement of existing improvements. Also in his declaration, Mr. Peterson asserted that
Mr. Graves said his only interest was to live in the house during his lifetime. We are
unsure if he meant that Mr. Graves had no intention of developing the property or if he

meant that Mr. Graves desired only a life estate. If he meant the latter, this also is

16
 

No. 37802-1-II

Peterson v. Reiter

inconsistent with the deed. The deed conveys fee simple title to Mr. Graves. It does not
reserve any present or future ownership in Mr. Peterson.

To the extent that Mr. Peterson’s statements contradict the deed, they are
ineffective to contradict the deed and create an issue of material fact. For this reason, we
need not rule on the Reiters’ motion to strike.

Affirm.

A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

 

 

RCW 2.06.040.
Neat = CAAS
Lawrence-Berrey, J.
j
WE CONCUR:
Fearing, J. o Staab, j. od

17

 
No. 37802-1-HI
Peterson vy. Reiter

APPENDIX

18
No. 37802-1-HI
Peterson vy. Reiter

  
   

a . ouNTY EKER pe
- - pate go -8i-—
Filed for record by and return to: fot ba 7
JAMES C. CARMODY PAID $i ics > 2020
VELIKANJE, MOORE & SHORE, INC,., P.8, pec. NO.
405 East Lincoln renee
Yakima, Washington 98901 oc Seal Bh ary ay th S
DE

The Cranter, HH, FREDRICK PETERSON, oo Acedguar of Greooent Propertioo,
Incerporeted,  dleuvlved Waslingiua wurpureatiuu, Cur ond in consideration of TEN AND
HOS LOU DOLLARS and other valuable consideration in hand paid, conveys to ELDON GRAVES rhe
following dearribed ren] eatete, eftunted dn the County of Yakima, Stata of Washington:

Parcel 1 of shore plat a8 retorded in Volume “S7" of Short Flats, page LO,
records of Yakima County, State of Washington im aeeordance with that certain
Agreement ao to Short Plot recorded under Auditor's File Mo, 2754154, records of
fuking County, Washington,

TOGETHER WITH water, water tighte and wattera appertaining therete,

TOGETHER WITH 30-foot nonexclusive easement for ingress and egress, and public
utilities, as presently located. Grantor and Grantee shall share equally the
cost of maintaining such easemenc,

TOGETHER WITH GREENDELT: Grantor agrees that a 30-foor strip of real property
adjoining the subject property on the North will be planted by Grantor to a land=-
Bcaped greenbelt, The greenbelt shall be planted in conjumetion with the
development by Grantor of adjoining property. In the event that Grantor develops
the adjoining property with «a winery-condoaminium project, Grantor further agrese
to plant the greenbelt with lendecape ecrecning in a manner cousiatent with the
other plantings within che development.

SUBJECT TO present and future acocoomento due by way of incluoion of the property
within the boundaries of Yakima County Road Improvement Disrrice No. 69. Granree
agrees to cooperate with and support Grantor in the prosecution of that certain
Lleweudt designated ag H. Fredrick Paterson v. Yakima County, being Yakiea County
Guperioy Cuurt Cause Mo, O52-02003-0, which leweult challenges tle valldley ul
gaesecemente arieing from the creation of Yakima County Road Improvement District
No. 69; guch asnesementea being levied againat both the subject property and
adjoining parcela of land, The agreement with Yakima Gounty with respect to the
subject property requires that all past due assesemente be paid inte Court pend-
ing final determination of litigation. In the event that Grantor is successful
in auch litigation, the portion of asseseamente paid by Grantee shall be returned
to Grantee, subject to offuct for proportionate share of all costs of litigation,
including reasonable attorney's fees, Grantor shall control such litigation and
shall be the sole person responsible for detereination of the course of litiga-
tion, settlement or compromise of cloime or decisions with respect to any other
Sapece of the Litigation.

SUBJECT TO ofl and gao lease oo digalesed by document reserded of reaord under
Yakima County Audicor'y File Mo, 2585453,

SUAIECT TO gagement and right of vay in feyer of United States cf America, ae
dieclosed by document recorded under Yakiwa County Auditor's File Ho. LIS5229.

SUBJECT TO easement in faver of Pacifie Power & Light Company, an diacioned hy
inotrumente recorded under Yakima Gounty Auditer"s File No, LI77O77 and 1361564,

SUBJECT TO reatrierioene, {££ any, aa diaelened by inatrumenta reeerded onder
Yakima County Auditor's File Nos. 2270719 and 23239848.

SUBJECT TO restrictions, if any, as disclosed by inatrument recorded under Yakina
County Auditor's File No. 2505398.

-|-

37802-1 494CfRG00108

PTPICIAL RIGOR T

19
No. 37802-1-HI
Peterson vy. Reiter

SUBITECT TO future ageecemente by way of inelugien within waed and mesquite cen-
trol districts,

SUBJECT TO wae reateictiona: Granter hereby rasarvas oll future development
tighte for any “above-grade improvements" on the subject property, provided this
restriction shall not preclude the Grantee from improying the property with one
or more of the following type improvements, to-wit: landscaping; a three-car
garage; residential-type swimwing pool, either outdoor or enclosed within «a com
patible structure with pool decking and a bath house; and/or the repair or
replacement of existing ieprovenents in the event of damage or destruction of the
Same; and a fence which is mutually agreed upon by Grantor and Grantee and ia of
a type architecturally consistent with other of Grantor's property development
within the general geographic ores.

THIS RESERVATION OF RIGHTS shall be the property of Grantor, retained by Grantor
fer the benefite of Granter's hedee and/or asedgos and shall constitute a proper-
ty right trangferrable, du whele vr part, only by decument of conveyance executed
by Grantor. or Grantor's successore or assigns. Sy virtue of the reservation of
dovelopmant righto by Granter, Grantee understands that the property oubject to
this Deed may nor be subdivided or improved contrary to the terms of this
restriction, unless Grantor conveys, in whole or part, such development rights to
Grantee or Grantec's asoigno, by appropriate doeument of conveyanec.

SUBJECT TO Grantor's retained right to maintain landscaping on the subject pro-
perty.

SUBJECT TO DEVELOPHENT OF ADJOINING FROPERTY: Grantor contemplates the possible

development of adjoining property with a winery and resort condominium complex.
Grantee acknowledges the value of such development to the aubject property and
agreer to cooperate and support all applicationa, hearings and proceedings with
respect to the development of the property. Gpecifically, it is anticipated that
the development will require an application tor planned unit development and not
register any objection to such development application,

Grantee agrees that the contemplated development is in thé formative stages, and
Granter ie net obligated te preceed or complete such development. Grantee epe-
clfiecally agrees aul ackuowledges that Gragter retaios, wlthout Limitation, full
and complete ownership and development rights with respect to the adjoining
property in any mamner or for any lawful purpose ag may be determined by Granter
frum tloe tu time,

Grantee acknowledges that Grantor has either inapected or hed the opportunity to
dospect the property being sold herein. It ia agreed that no representations, warrantics
or guarantees have been made by Grantor, or by any agent or person on behalf of Grantor, in
any respect as to the condition, quality or value of the property. Grantee has relied upon
no representations, warranties or guarantees of Grantor, oF amy agent or person on behalf
of Grantor, aa an inducement to this aale.

ha

WETHEBH the hand of said Grantor chis et day of dganuary, 1987.
ede. La

H, \ See Tndividually

ede tie at

A. Fredrick Fetergon, FPresidenc
and Assignee of Crescent
Proportion, Inoorporated, a
Dissolved Washington corporacion.

=2q

37804204 is0#~ 000109
20
No. 37802-1-HI
Peterson vy. Reiter

STATE OF WASHINGTON?
. ) ee,
Cuunty of _ )

ON THIS DAY personally appeared hefore me H. FREDRICK PETERSON, . tome known te
be the individual described in and who executed the within and Eoregae ne instrume and
acknowledged that he signed the game as hie free and “ee ace at aire tors
and purposed therein mentioned.

   
 
    
  
  

GIVEN index my hand and of fielal seal thia

   

HUTARY PUBLIC -’ se
of Washington’ resid!
Commission expires

STATE OF WASHINGTON)

) on,
Couey oF YUKGeig)

on THIS Stttheey of Debnea stay, before me, the undersigned, a Notary Pohifte
in and for the State of Washington, duly commiesioned and eavorn, personally appaarad H.
FREDRICK PETERSON, to me known to be the Assignee of CRESCENT PROPERTIES, INCORPORATED, a
dissolved Washington corporation, the corporation that executed the foregoing inatrumont,
and acknowledged the said'inetrument to be the free and voluntary act and deed of enid
corporation, for the uges and purposes therein mentioned, and on cath stated that he is
authorized te execute the said instrument and that tha seal affixed (if arly) is the
corporate seal of said corporation. ey

written.

    

Tovar Fublie® F
of at Aha r rebidaag
Commiseion expires 3

TARIMA Coy
WASH wil -

Kin 335 PH Gy

BETTIE patuas
AuproR

-3-

3780204 150@P 000110
21